Citation Nr: 1236396	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  97-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.   

(The Veteran's claim for initial higher ratings for hepatitis C will be the subject of a separate decision by the Board.)

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 1996 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO.  


REMAND

In September 2011, the Board remanded the claim for further development. :

As the requested development has not been completed, the Board is compelled to remand the claim for compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand is not satisfied, the Board itself errs in failing to ensure compliance).  


Accordingly, the case is REMANDED for the following actions:

1.  Prepare a written summary of the alleged November 1975 tank accident, and the alleged death of Private B. in a plane accident in 1973 or 1974.  The summaries along with a copy of the Veteran's DD-214 and his service personnel records must forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request that an attempt to corroborate the alleged incidents. 


On the alleged tank accident, ask the JSRRC for the unit history of the Veteran's unit in Germany from November 1975 to May 1976.  

2.  On the alleged tank and plane accidents, ask the proper federal custodian for any investigative report, pertaining to a fatal accident and loss of government property.

3.  If any in-service stressor is verified, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has posttraumatic stress disorder due to the verified in-service stressor?  

b).  Also, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that a current psychiatric disorder other than posttraumatic stress disorder was caused by the events in service? 

3.  After the requested development is completed, readjudicate the claim.  If the benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


